UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. August 31, 2011 (Unaudited) Common Stocks98.5% Shares Value ($) Consumer Discretionary10.3% Best Buy 72,300 a 1,850,157 Discovery Communications, Cl. A 94,100 a,b 3,978,548 J.C. Penney 40,800 a 1,086,504 Kohl's 37,500 1,737,750 Limited Brands 76,200 2,875,788 McDonald's 13,475 1,218,948 McGraw-Hill 76,100 3,204,571 Nordstrom 29,500 a 1,341,070 O'Reilly Automotive 21,200 b 1,375,456 Staples 164,700 a 2,427,678 TJX 32,525 1,776,515 Weight Watchers International 29,950 1,812,574 Consumer Staples10.4% Church & Dwight 90,100 a 3,922,954 Clorox 34,700 2,418,590 Coca-Cola Enterprises 45,400 1,253,948 Costco Wholesale 76,775 a 6,029,908 Hershey 31,300 1,835,745 Hormel Foods 81,300 2,244,693 Procter & Gamble 46,450 2,957,936 Whole Foods Market 61,600 4,067,448 Energy7.0% Denbury Resources 221,700 a,b 3,536,115 Devon Energy 53,200 3,608,556 EnCana 38,000 965,580 Forest Oil 94,000 a,b 1,830,180 ION Geophysical 351,100 a,b 2,482,277 Nexen 157,675 a 3,366,361 Venoco 85,277 a,b 987,508 Financial11.5% Berkshire Hathaway, Cl. B 37,300 b 2,722,900 Comerica 78,900 2,019,051 Discover Financial Services 101,375 2,550,595 First Horizon National 191,679 a 1,349,420 Franklin Resources 12,800 a 1,534,976 KeyCorp 333,000 2,211,120 Nasdaq OMX Group 82,600 b 1,956,794 PNC Financial Services Group 73,200 3,670,248 State Street 42,800 a 1,520,256 T. Rowe Price Group 48,700 a 2,604,476 Travelers 45,975 2,319,898 Waddell & Reed Financial, Cl. A 95,200 a 2,972,144 Health Care13.4% Amgen 34,425 1,907,317 AstraZeneca, ADR 45,775 2,170,650 Becton Dickinson & Co. 33,750 a 2,746,575 Biogen Idec 40,900 b 3,852,780 Bristol-Myers Squibb 150,300 4,471,425 CareFusion 53,200 b 1,362,452 DaVita 29,500 a,b 2,170,610 Gilead Sciences 65,250 b 2,602,496 Humana 45,550 3,536,502 Kinetic Concepts 48,650 a,b 3,285,821 Life Technologies 57,900 b 2,431,800 Novartis, ADR 24,525 1,433,732 Industrial10.5% Brink's 44,400 a 1,141,080 Caterpillar 37,900 3,448,900 Cummins 31,700 2,945,564 Donaldson 24,575 a 1,449,434 Eaton 50,800 2,181,860 Emerson Electric 56,625 2,635,894 Fluor 24,300 1,475,496 General Electric 326,500 5,325,215 Ryder System 41,650 a 1,960,882 United Technologies 32,450 2,409,413 Information Technology23.8% Accenture, Cl. A 21,800 1,168,262 Apple 15,175 b 5,839,795 Applied Materials 97,300 1,101,436 Avnet 48,450 b 1,271,328 CA 81,500 1,710,685 Cisco Systems 328,125 5,145,000 EMC 128,625 a,b 2,905,639 Google, Cl. A 5,500 b 2,975,280 Hewlett-Packard 70,400 a 1,832,512 Intel 185,100 3,726,063 International Business Machines 50,650 8,707,242 Microsoft 347,100 9,232,860 Oracle 114,675 3,218,927 QUALCOMM 76,700 3,946,982 Symantec 83,750 a,b 1,436,313 VistaPrint 28,900 b 850,527 Western Union 98,175 1,621,851 Materials6.7% Alcoa 315,200 a 4,037,712 Ball 81,700 2,934,664 Domtar 31,500 a 2,530,080 Ecolab 45,900 a 2,460,240 Reliance Steel & Aluminum 53,800 a 2,229,472 Sigma-Aldrich 26,600 a 1,712,774 Telecommunication Services2.7% Metropcs Communications 234,200 a,b 2,613,672 Verizon Communications 103,700 3,750,829 Utilities2.2% Consolidated Edison 39,100 a 2,197,811 Sempra Energy 60,775 a 3,191,903 Total Common Stocks (cost $219,887,316) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,268,000) 3,268,000 c Investment of Cash Collateral for Securities Loaned19.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $45,434,835) 45,434,835 c Total Investments (cost $268,590,151) 119.0% Liabilities, Less Cash and Receivables (19.0%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At August 31, 2011, the value of the fund's securities on loan was $44,669,482 and the value of the collateral held by the fund was $45,434,835. b Non-income producing security. c Investment in affiliated money market mutual fund. At August 31, 2011, the aggregate cost of investment securities for income tax purposes was $268,590,151. Net unrealized appreciation on investments was $15,033,677 of which $33,146,695 related to appreciated investment securities and $18,113,018 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 23.8 Money Market Investments 20.5 Health Care 13.4 Financial 11.5 Industrial 10.5 Consumer Staples 10.4 Consumer Discretionary 10.3 Energy 7.0 Materials 6.7 Telecommunication Services 2.7 Utilities 2.2 † Based on net assets. The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 226,134,143 - - Equity Securities - Foreign+ 8,786,850 - - Mutual Funds 48,702,835 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 in the hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs/American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors/Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skaypak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
